Appeal Dismissed and Memorandum Opinion filed April 26, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-22-00103-CV

                       ERNA ALETTA COX, Appellant

                                       V.
                       KEVIN STUART COX, Appellee

                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-42708

                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed February 11, 2022.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending
parties and claims, the orders remain interlocutory and unappealable until final
judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).
      This order signed February 11, 2022, is a temporary order pursuant to
section 156.006 of the Texas Family Code. Tex. Fam. Code § 156.006. Such an
order is not reviewable on interlocutory appeal. See In re Ostrofsky, 112 S.W.3d
925, 928 (Tex. App.—Houston [14th Dist.] 2003, orig. proceeding).

      On April 6, 2022, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before April 18,
2022. See Tex. R. App. P. 42.3(a). Appellant’s response fails to demonstrate that
this court has jurisdiction over the appeal.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM




Panel consists of Justices Wise, Poissant and Wilson.




                                           2